Exhibit 10.1

 

Conformed Execution Copy

 

AXCELIS TECHNOLOGIES, INC.

 

EXECUTIVE SEPARATION AGREEMENT

 

THIS EXECUTIVE SEPARATION AGREEMENT, dated as of January 28, 2005, is made by
and between Axcelis Technologies, Inc. (hereinafter referred to as the
“Company”) and Jan Paul van Maaren  (hereinafter referred to as “Executive”). 
In consideration of the mutual covenants contained herein, the parties agree as
follows:

 

1.                                       Termination of Active Employment;
Separation Period.  Executive’s last day in the Company’s offices will be
Friday, February 11, 2005.  Executive’s active employment with the Company will
terminate not later than Thursday, March 31, 2005 (the “Separation Commencement
Date”).  During the period from April 1, 2005 through December 30, 2005,
Executive will continue to provide services to the Company on a part time basis
from his home office.   As described in Section 2, Executive will receive the
salary continuation and benefits during the period following the Separation
Commencement Date and ending Friday, December 30, 2005 (the “Separation
Period”).  It is understood that Executive may accept employment with a third
party during the Separation Period.  During the Separation Period, the Executive
shall:

 

1.1.                              cooperate with the reasonable requests of the
Company to support the transition of the Executive’s duties to other Company
personnel; and

 

1.2.                              continue to be an employee to the extent
necessary to provide the benefits described in Section 2.

 

At the end of the Separation Period, all aspects of Executive’s employment shall
terminate (the Termination Date”).

 

2.                                       Termination Compensation.

 

2.1                                 Axcelis Time Management (ATM).  Employee
will receive a lump sum amount for his ATM balance, following the commencement
of the Separation Period (ATM will cease to accrue as of the commencement of the
Separation Period).

 

2.2                                 Axcelis Team Incentive.  Executive will
continue to be eligible for the 2004 Axcelis Team Incentive (ATI) payout as long
as Executive does not voluntarily terminate employment or is terminated for
misconduct prior to the Separation Commencement Date. Executive’s 2004 ATI
payment will continue to be determined by the individual target previously
communicated to the Executive as well as your individual performance multiplier
and the company performance score for 2004, determined by the Board of
Directors. It is contemplated that the 2004 ATI payout will be distributed to
employees no later than March 15, 2005.

 

2.3                                 Salary Continuation.  The Company will pay
Executive, on a salary continuation basis, Executive’s base salary at the
Separation Commencement Date during the Separation Period, less legally required
payroll tax deductions and the elective deductions referred to in Section 2.4.

 

2.4                                 Benefits.  Attachment A sets forth detailed
information on the impact of Executive’s separation on Company-provided
benefits.  During the Separation Period, the Company shall:

 

--------------------------------------------------------------------------------


 

(a)                                  Allow Executive to continue to contribute
to the Company’s 401(k) Plan, (the Executive shall receive any contribution that
may be made by the Company to his account) to the extent permissible under the
Plan and applicable law and maintain Executive’s status as employed for the
purposes of the Eaton Cash Balance Plan, if applicable;

 

(b)                                 Allow Executive to continue to participate
in the Company’s Employee Stock Purchase Plan in accordance with plan terms,
subject to the applicable deductions from the payments under Section 2.1 to
reflect such participation;

 

(c)                                  Allow Executive to continue to vest in his
stock options until the Termination Date and to exercise any vested options
until the Termination Date and for 90 days thereafter, to the extent so provided
in the option;

 

(d)                                 Continue Executive’s participation in the
medical and dental plans (including the Mass General Hospital Executive Registry
Program) selected by Executive prior to the Separation Commencement Date,
subject to the applicable deductions from the payments under Section 2.1 to
reflect such participation (Executive will cease to be covered by the Company’s
short and long term disability insurance upon the Separation Commencement Date
and your Company-provided life insurance on March 31, 2005);

 

(e)                                  Continue to afford the Executive the
privileges afforded under the “Executive Tax Preparation and Financial Planning
Program” subject to the limits outlined in the program overview document;

 

(f)                                    The Company agrees to allow the Executive
to retain the laptop computer used by him during the Separation Period;

 

(g)                                 The Company agrees to allow Executive to
maintain email during his Separation Period or until Executive finds other
employment; and

 

(h)                                 The Company agrees to give the mobile phone
to the Executive and pay the Executive a lump sum amount to cover cell phone
premiums at the standard plan level ($99 per month) covering the Separation
Period.

 

2.5                                 Outplacement Services.  At the request of
Executive, the Company will pay up to $12,500 for an outplacement service for
services rendered in assisting Executive in locating other employment.  These
payments are contingent upon Executive’s cooperation with the outplacement
service and upon active efforts by Executive to locate another position.

 

2.6                                 Home Office Furniture.  On or prior to the
Separation Commencement Date, the Company will transfer to Executive, without
charge, the office furniture listed on Attachment B.   This office furniture
will be delivered to the Executive’s home at the Company’s expense and shall be
used by Executive in performing services hereunder as well as personal use.

 

2.7                                 Relocation.  In the event that the Executive
wishes to return to the Boston metropolitan area other than in connection with
new employment, Axcelis will pay for the move, provided the relocation is
substantially completed during the Separation Period.  The scope and obligations
of the Company in connection with this relocation are set forth in the Company’s
domestic relocation program.  If the Executive fails to substantially complete
his return move prior to the Termination Date, he will forfeit this benefit.

 

2.8                                 Executive Acknowledgement of Compensation.
 The Executive acknowledges that in exchange for entering into this Agreement
the Executive has received good, sufficient and valuable consideration in excess
of that to which the Executive would otherwise have been entitled in the absence
of this Agreement.  The Executive acknowledges that the Executive has been paid
in full for any and all wages, including accrued unused vacation pay.  Unless
otherwise provided for expressly in this Agreement, all other benefits have
ceased as of the Separation Commencement Date.

 

--------------------------------------------------------------------------------


 

2.9                                 Effect of Breach on Compensation.  The
Executive agrees that the compensation and benefits contained in this Agreement
and which flow to the Executive from the Company are subject to termination,
reduction or cancellation in the event that the Executive takes any action or
engages in any conduct deemed by the Company to be in violation of this
Agreement.

 

3.                                       Executive Obligations.

 

3.1                                 Return of Property.  The Executive shall
return all papers, files, documents, computers, reference guides, equipment,
keys, identification, credit cards, software, computer access codes, disks and
institutional manuals, or other property belonging to the Company within one
week after the Separation Commencement Date; provided the Executive shall return
the laptop computer referenced in Section 2 above not later than the end of the
Separation Period. The Executive shall not retain any copies, duplicates,
reproductions or excerpts of any of the Company’s property.   The executive may
retain copies of all agreements between the Executive and the Company and other
documents relating to his personal performance.

 

3.2                                 Nondisclosure of Confidential Information. 
During the course of the Executive’s employment with the Company, the Executive
has become acquainted with and/or developed confidential information belonging
to the Company and its customers. The Executive agrees not to use or to disclose
to any person or entity any confidential information of the Company or of any
past or present customer of the Company, including but not limited to financial
data or projections, customer lists, projects, economic information, systems,
plans, methods, procedures, operations, techniques, know-how, trade secrets or
merchandising or marketing strategies. In addition, Executive shall continue to
be bound by the terms of Employee Invention Assignment, and Confidentiality
Agreement, which the Executive executed in connection with his employment. That
Agreement is affixed hereto and incorporated by reference as Attachment C.

 

3.3                                 Nondisparagement.  Provided the Executive is
not in breach of his obligations under this Agreement, the Company agrees not to
disparage or make negative statements about the Executive. The Executive agrees
not to disparage or make negative statements about the Company or any of its
officers, directors, agents, employees, successors and assigns.

 

3.4                                 Non-Compete and Non-Solicitation.  The
Executive hereby agrees with the Company that for a period of 12 months
following the Termination Date:

 

(a)                                  The Executive shall not, without the prior
written consent of the Chief Financial Officer of the Company, directly or
indirectly, engage in, be employed by, act as a consultant or advisor to, be a
director, officer, owner or partner of, or acquire an interest in, any business
competing with any of the businesses conducted by the Company or any of its
subsidiaries or affiliates, nor directly or indirectly have any interest in,
own, manage, operate, control, be connected with as a stockholder, lender, joint
venturer, officer, employee, partner or consultant, or otherwise engage, invest
or participate in any business that is competitive with any of the businesses
conducted by the Company or by any subsidiary or affiliate of the Company;
provided, however, that nothing contained in this Section 3.4 shall prevent the
Executive from investing or trading in publicly traded stocks, bonds,
commodities or securities or in real estate or other forms of investment for
Executive’s own account and benefit (directly or indirectly);

 

(b)                                 The Executive shall not actively solicit any
employee of the Company or any of its subsidiaries or affiliates to leave the
employment thereof; and the Executive shall not enter onto Company property
without prior written consent from the Chief Executive Officer of the Company or
other executive officer of the Company; and

 

(c)                                  The Executive shall not induce or attempt
to induce any customer, supplier, licensor, licensee or other individual,
corporation or business organization having a business relationship with the
Company or its subsidiaries or affiliates to cease doing business with the
Company or its subsidiaries or affiliates or in any way interfere with the
relationship between any such customer, supplier, licensor, licensee or other
individual, corporation or business organization and the Company or its
subsidiaries or affiliates.

 

--------------------------------------------------------------------------------


 

Solicitation of customers for the purposes of this obligation refers to existing
and/or contemplated products as of the time of this Agreement.

 

(d)                                 The applicable time periods set forth in
this Section 3.4 shall be extended by the time of any (1) breach by the
Executive of any terms of this Agreement, or (2) litigation involving the
Executive and the Company in respect of any of the provisions of this Agreement
(whether by the Executive seeking relief from the terms hereof or by the Company
seeking to enforce the terms hereof or otherwise).

 

3.5                                 Resignations from Corporate Office.  Not
later than the Separation Commencement Date, the Executive will execute and
deliver to the Company his resignation as a Vice President of the Company and
any subsidiaries of the Company, attached here to as Attachment D.  Executive
expressly acknowledges that the compensation payable to Executive under this
Agreement is in full satisfaction of any compensation due to him in connection
with his corporate positions described in this Section 3.5.

 

3.6                                 Cooperation.  The Executive will cooperate
fully with the Company in its defense of or other participation in any
administrative, judicial or other proceeding arising from any charge, complaint
or other action which has been or may be filed against the Company and with
respect to which Executive has knowledge. The Executive agrees to be responsive
to requests for information related to the smooth transition of a successor to
his position.

 

4.                                       SEC Reporting and Applicability of the
Company’s Insider Trading Policy.

 

4.1                                 Rule 144.  For the purposes of Rule 144
promulgated by the Securities Exchange Commission, the Executive shall cease to
be an “affiliate” of the Company on the Separation Commencement Date.

 

4.2                                 Section 16 Reporting.  The Executive shall
cease to be a reporting person under the Securities Exchange Act of 1934, as
amended, as of the Separation Commencement Date, provided however, the Executive
must file a Form 4 with the SEC to report any purchase, sale, or option exercise
after the Separation Commencement Date if the transaction occurs within six
months following a Form 4 transaction going the opposite way (e.g., sale vs.
purchase) prior to the Separation Commencement Date.

 

5.                                       Insider Trading Policy.  Assuming the
Executive does not acquire material non-public information after the Separation
Commencement Date, beginning on the date two trading days after the Company’s
public announcement of its earnings for the fiscal quarter ending after the
Separation Commencement Date, the Executive will no longer be subject to
restrictions on trading arising under the Company’s insider trading policy.

 

6.                                       General Release and Covenant Not to
Sue.

 

Release.  In consideration of the Company’s covenants in this Agreement, the
Executive hereby releases and discharges the Company and its officers,
directors, agents, employees, successors and assigns (“Released Parties”) from
any and all claims by the Executive arising before the signing of this
Agreement, including all claims arising out of the Executive’s employment with
the Company or the termination thereof (except those relating to performance of
this Agreement and the Company’s obligations under the Indemnification Agreement
between the Executive and the Company dated September 21, 2000 (the
“Indemnification Agreement”)) and claims arising under common law and claims
arising under federal or state labor and employment laws and laws prohibiting
discrimination on the basis of age, sex, race, national origin or disability.
The laws referred to in the preceding sentence include Title VII of the Civil
Rights Act of 1964, as amended; the Equal Pay Act of 1963, as amended; the Age
Discrimination in Employment Act of 1967 (ADEA), as amended; the Fair Labor
Standards Act of 1938, as amended; the Americans With Disabilities Act of 1990,
as amended; the Rehabilitation Act of 1973, as amended; the Family and Medical
Leave Act of 1993, as amended; Chapter 151B of the Massachusetts General Laws,
Chapter 149 of the Massachusetts General Laws; the Massachusetts Civil Rights
Act and the Massachusetts Equal Rights Law; the Worker Adjustment

 

--------------------------------------------------------------------------------


 

and Retraining Notification (“WARN”) Act; Maryland Ann. Code Article 100
Sections 88-94, and Maryland Ann. Code Article 49B, Sections 1 et seq; or any
other state or federal law, order, public policy or regulation affecting or
relating to the rights and/or claims of employees.  Nothing in this Agreement
shall be construed to be a release of certain ADEA and Title VII rights that is
not allowed by law, except that the Executive waives and shall not accept any
damages from any such claims.

 

6.2                                 Covenant Not to Sue.  The Executive
represents and warrants that he has not filed any complaints, charges, or claims
for relief against the Released Parties with any local, state or federal court
or administrative agency.  The Executive agrees and covenants not to sue or
bring any claims or charges against the Released Parties with respect to any
matters arising out of or relating to the Executive’s employment with or
separation from the Company, other than enforcement of the terms of this
Agreement or the Indemnification Agreement.  In the event that the Executive
institutes any such action, that claim shall be dismissed upon presentation of
this Agreement and he shall reimburse the Company for all legal fees and
expenses incurred in defending such claim and obtaining its dismissal.

 

6.3           No Implied Admission.  It is understood and agreed that this
Agreement does not constitute any admission by the Company that any action taken
with respect to the Executive was unlawful or wrongful, or that such action
constituted a breach of contract or violated any federal or state law, policy,
rule or regulation.

 

7.                                       Compliance with Federal Older Workers
Benefit Protection Act of 1990.

 

7.1                                 Time To Consider Agreement.  The Executive
acknowledges that he has been advised in writing to consult with an attorney and
has had ample opportunity to consult with and review this Agreement with an
attorney of his choice, and has been given a period of at least forty-five (45)
days within which to consider whether to sign this Agreement.  If the Executive
has signed this Agreement prior to the end of this forty-five (45) day period,
he represents that he has done so knowingly and voluntarily.

 

7.2                                 Revocation Right.  It is agreed and
understood that for a period of seven (7) days following the execution of this
Agreement, which period shall end at 5:00 p.m. on the seventh day following the
date of execution by the Executive, he may revoke this Agreement.  This
Agreement will not become effective until this revocation period has expired. 
This seven (7) day revocation period cannot be shortened by agreement of the
parties or by any other means.

 

8.                                       Miscellaneous.

 

8.1                                 Availability of Equitable Remedies.  The
Executive agrees and warrants that the covenants contained herein are
reasonable, that valid consideration has been and will be received therefor and
that the agreements set forth herein are the result of arms-length negotiations
between the parties hereto.  The Executive recognizes and acknowledges that the
provisions of Section 3 are vitally important to the continuing welfare of the
Company, and its subsidiaries and affiliates, and that money damages constitute
a totally inadequate remedy for any violation thereof.  Accordingly, in the
event of any such violation by the Executive, the Company, and its subsidiaries
and affiliates, in addition to any other remedies they may have, shall have the
right to institute and maintain a proceeding to compel specific performance
thereof or to obtain an injunction restraining any action by the Executive in
violation of Section 3.

 

8.2                                 Severability.  In the event that any
provision of this Agreement is found by a court, arbitrator or other tribunal to
be illegal, invalid or unenforceable, then such provision shall not be voided,
but shall be enforced to the maximum extent permissible under applicable law,
and the remainder of this Agreement shall remain in full force and effect.

 

8.3                                 Entire Agreement.  This Agreement and its
Exhibits constitutes the entire agreement between the parties about or relating
to the Executive’s termination of employment from the Company, or the Company’s
obligations to the Executive with respect to his termination and fully
supersedes any and all prior agreements or understanding between the parties,
other than the Indemification Agreement.

 

--------------------------------------------------------------------------------


 

8.4                                 Binding Benefit.  This agreement shall be
binding on the parties and upon their heirs, administrators, representatives,
executors, successors and assigns and shall inure to their benefit and to that
of their heirs, administrators, representatives, executors, successors and
assigns.

 

8.5                                 Amendments.  This Agreement may not be
altered, amended or modified, except by a further written document signed by the
Executive and the Company.

 

8.6                                 Governing Law.  This Agreement shall be
governed by the laws of the Commonwealth of Massachusetts, without regard to or
application of choice-of-law rules or principles.

 

8.7                                 Limitations on Recovery.  In the event that
the Executive institutes legal proceedings to enforce this Agreement, he agrees
that the sole remedy available shall be enforcement of the terms of this
Agreement and/or a claim for damages resulting from the breach of this
Agreement, but that under no circumstances shall the Executive be entitled to
receive or collect any damages for claims that Executive has released under this
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

 

 

 

 

By

:  /s/ Lynnette C. Fallon

 

 

Lynnette C. Fallon, Sr. Vice President, HR/Legal and General
Counsel

 

 

 

 

 

/s/ Jan Paul van Maaren

 

 

Jan Paul van Maaren

 

Attachments (to be separately delivered)

 

A —

 

Benefits After Termination Date

B —

 

Transferred Office Furniture

C —

 

Employee Invention Assignment and Confidentiality Agreement

D —

 

Resignation from Office

 

--------------------------------------------------------------------------------